                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
In the Matter of:                                       In Bankruptcy:

LOUIS ERNEST MORGAN, III                                Case No. 18-44091-tjt
KIMBERLY A MORGAN,                                      Chapter 7
                                                        Hon. Thomas J. Tucker
      Debtors.

    STIPULATED ORDER FOR TURNOVER OF ESTATE PROPERTY

      THIS MATTER having come before the court upon the stipulation of the

Debtors and Trustee, this Court being otherwise duly informed,

      IT IS HEREBY ORDERED that within 14 days of the entry of this order

the Debtor shall turn over $1,000 representing the estate’s preference claim against

Lacy Cornell. Such amount shall be made payable to Wendy Turner Lewis,

Trustee and shall be delivered attention David P. Miller, 645 Griswold, Suite 3900,

Detroit, MI 48226.

      IT IS FURTHER ORDERED that if the Debtors default on timely delivery

of the above amount, upon written notice of the default, sent to the Debtors, care of

their counsel of record, the Debtors shall be responsible for attorney’s fees and all

other associated costs for the collection of the amount due.

      IT IS FURTHER ORDERED that this Order shall have the same effect as

a Judgment entered under Rule 7054 of the Federal Rules of Bankruptcy Procedure




   18-44091-tjt     Doc 37   Filed 10/26/18   Entered 10/26/18 11:21:52   Page 1 of 2
and all post-judgment remedies available at law shall be available to the Trustee or

Trustee’s assigns if Debtors default under the terms of this Order.


Signed on October 26, 2018




   18-44091-tjt   Doc 37     Filed 10/26/18   Entered 10/26/18 11:21:52   Page 2 of 2
